PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/991,635
Filing Date: 8 Jan 2016
Appellant(s): Labyed et al.



__________________
Jenny G. Ko
For Appellant


EXAMINER’S ANSWER







This is in response to the appeal brief filed 03/29/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
See Office action dated 10/29/2020 from which the appeal is taken. There are no withdrawn or new grounds of rejections made. 
The following grounds of rejection are applicable to the appealed claims.
Claims 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson et al., US 20130218011.
Claims 1-3, 5-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of Gallippi et al., US 20130024136.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of Gallippi, as applied to claim 1 and further in view of Dahl, et al., “A Parallel Tracking Method for Acoustic Radiation Force Impulse Imaging”, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 54, No. 2, Feb. 2007, pp. 301-312.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Benson in view Gallippi, as applied to claim 10 above, and further in view of Maleke, et al., US 20120215101. 
Claims 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of Dahl.

 (2) Response to Argument
Appellant remarks on pages 5-6 that Benson (US 20130218011) Benson does not teach “a processor configured to locate a peak in the responses over the locations at each of the times and determine a velocity of the wave from the peaks” as required by claim 14. Appellant makes similar arguments for claim 19 on pages 16-17.
Examiner respectfully disagrees. 
Benson teaches in paragraph 23 that the excitation step in its method, act 30 of fig. 1, uses Acoustic Force Radiation Imaging (ARFI). For discussion purposes, Gallippi (US 20130024136) briefly describes ARFI in paragraph 4 as follows: “In acoustic radiation force impulse (ARFI) imaging, tissue displacements are generally tracked axially after the transmission of a temporally short (e.g., <1 ms), focused acoustic radiation force excitation. Resulting tissue displacement data are typically illustrated through a set of parametric images that include peak displacement and time to recovery…the generation of impulsive tissue excitation also results in the initiation of shear wave propagation traveling perpendicular to the applied force”. That is, ARFI conventionally lends itself to tracking of peak displacement information at locations with a tissue by eliciting impulse responses effected by an impulse excitation. See paragraph 5.  Benson uses a three-dimensional beam profile as indicated in paragraph 25, and therefore performs the excitation step, not for a single location as argued for by Appellant. Paragraphs 26-27 further describe how the three-dimensional beam profile is for more than one lateral locations for measuring a shear wave traveling through the tissue. Furthermore, Benson includes in paragraph 60 that these determinations of the peak displacements are performed at spatially different locations for use in determining the shear wave velocity. It is therefore Benson teaches that the processor 18 of fig. 8 and paragraph 78, is configured to locate a peak in the responses over the locations at each of the times (as indicated in paragraph 44 as determination of a greatest of peak displacements) and determine a velocity of the wave from the peaks (paragraph 60 which indicates the determination of displacements at different locations)” Benson’s processor 18 of fig. 8 and paragraph 78 teaches to locate a peak in the responses over the locations at each of the times (see paragraph 44 for the selection of the greatest displacement, or the peak in response, as paragraph 5 explains that the displacement determinations are responses to the impulse excitation through the tissue), and determine a velocity of the wave from the peaks (paragraph 45 indicates that a shear wave travel time is calculated from the displacements and the paragraphs 46-47 indicates that a velocity is calculated from the time information). 

Appellant argues on pages 6-7 and on page 11 that Benson does not teach “to determine the velocity from a line or pattern fit to the greatest of the displacements over time” as required by claim 16.
Examiner respectfully disagrees. 
As previously indicated in the advisory, Benson teaches the line fit of all samples (paragraph 47) includes the greatest displacements (see paragraph 48) from which the velocity is calculated as indicated in paragraph 47. In this case, a subset of the variables or samples used in the line fit include the greatest displacement and therefore meets the requirements of the limitation as recited. 

Appellant argues on pages 7-8 that Benson does not teach locating multiple peaks at each time where velocity is determined from the peaks for that time, as required by claim 17. 
Examiner respectfully disagrees. 
As described above, Benson teaches using ARFI during the excitation step which conventionally requires tracking along parallel scan lines and determining peak displacements. Regarding the location of the multiple peaks at each time, paragraph 44 states that “The greatest displacement [of peak displacements at the tracked lateral locations] is selected, but the average, initial non-noise displacement, or other displacement statistic may be used to indicate the passing”, and further indicating that the step of determining the greatest peak among multiple peaks is for the shear wave velocity determination in paragraph 59, with reference to figs. 4B and 6B.  

Appellant argues on page 8 that Benson and Gallippi even in combination fail to disclose that “for each of the multiple times, a greatest of the displacements of the four or more locations is located by comparison of the displacements of the four or more locations, and a velocity is calculated” as a function of the greatest displacements from the multiple time as required by claim 1. 
Examiner respectfully disagrees.
Applicant's argument appears to ignore that the rejection relied on a combination of teachings of Benson and Gallippi and therefore properly incorporates Gallippi's comparison step (denoted in paragraphs 74-75) into Benson's velocity calculation (discussed in paragraphs 41-43). According to MPEP 2145(IV), "One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references". Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually.
Benson teaches calculating velocity (paragraphs 46-47) for multiple locations (paragraph 60). Gallippi is relied upon to teach the deficiency of Benson not teaching that for each of the multiple times, locating a greatest of the displacements of the four or more locations by comparison of the displacements of the four or more locations. Gallippi which teaches ARFI, clearly discloses tracking at four locations, specifically in figs. 4A-4D, depicting displacements for different locations. Gallippi’s teachings are used to show that the peak displacement determination in velocity calculation including receive beams for four lateral locations is performed for four lateral locations, because while Benson teaches tracking displacements at different locations, see paragraphs 59-60, which included a windowed location based displacement determination, Benson is silent on specifically doing so for 4 locations. 

Appellant further remarks on page 11 that Benson does not teach “wherein calculating the velocity comprises calculating such that errors in the displacements caused by physiological motion are eliminated” as required by claim 8.
Examiner respectfully disagrees.
The correction factor in the form of a low pass filter in paragraph 50 is applied to the velocity calculation in paragraph 55. Furthermore, the claim does not call for “elimination of motion” as purported by Appellant. The limitation directs to reducing errors or noise in the velocity calculation, that is, “calculating such that errors in displacements…are eliminated” which is the intended purpose and the inventive idea of the instant application. Benson directs to the same goal in that it even quantifies the extent of noise and its impact on the calculated velocity (see paragraphs 51-52). 

Appellant further contends on page 12 that Benson does not teach estimating a contribution of physiological motion to the displacements.
Examiner respectfully disagrees. 
Paragraph 19 of Benson as quoted indicates the tissue response to the excitation of the tissue in ARFI. The paragraph even explains the type of contribution tissue properties and response contributed to the measurement. 

Appellant remarks on pages 12-13 that Gallippi does not identify a steady state offset in the displacements as a function of the locations, as recited in claim 10. 
Examiner respectfully disagrees.
As previously noted Paragraph 67 states that the "Mean correlation coefficient values with standard deviations for the representative displacement profiles are displayed in FIG. 7". Therefore, contrary to applicant's assertion, the correction factor is for the deviations in displacements. The specification only states in paragraph 71 that “to estimate physiological motion, a steady state offset in the displacements is identified”. This is no more than deviations in the displacements compared for the different locations.

Appellant indicates on page 13 that Benson does not teach ARFI with a pattern of multiple impulses where detection is in response to the pattern and where multiple peaks are determined for each time as required by claim 12. Appellant makes similar arguments for claims 17 and 20.
Examiner respectfully disagrees. 
As recited claim 12 merely describes conventional ARFI in the extent of reciting “transmitting the acoustic radiation force impulse as one such impulse in a pattern of multiple impulses with the detecting being performed in response to the pattern, and wherein locating comprises determining multiple peaks in the displacements as a function of the location for each of the multiple times”. As indicated above. Gallippi provides a similar description of the mode of ARFI in paragraph 4 as such: “In acoustic radiation force impulse (ARFI) imaging, tissue displacements are generally tracked axially after the transmission of a temporally short (e.g., <1 ms), focused acoustic radiation force excitation. Resulting tissue displacement data are typically illustrated through a set of parametric images that include peak displacement and time to recovery”. Benson’s ARFI is indistinguishable from the ARFI performed in the instant application. 

Appellant remarks on pages 13-14 that Benson does not teach “wherein calculating comprises matching the pattern to the multiple peaks”, as required by claim 13. 
Examiner respectfully disagrees. 
ARFI requires axially tracking the excitation transmission through the tissue to determine the peak displacements. Benson mentions this in paragraph 82 and Gallippi also, in its description, includes this in paragraphs 53-54. Paragraph 27 of Benson describes how a response is ascertained as a result. 

Appellant remarks on page 14 that claim 4 is allowable for the same arguments given for the allowability of claim 1.
 Examiner respectfully disagrees. 
As set forth above, Benson in view of Gallippi teaches all the limitations of claim 1. Furthermore, Dahl which is relied upon to teach the “detecting with simultaneous parallel beamforming”, see page 302 section under “Parallel Tracking”, is concerned with ARFI imaging (see abstract), like Benson and Gallippi, and states that “receive beams then are acquired simultaneously, and the foci of the receive beams are offset laterally from the transmit focus (or push location)…”

Appellant remarks on page 14 that Gallippi does not teach “removing an offset from the displacements”, specifically noting that the correction factor of paragraph 50 are not tantamount to the removal of an offset from the displacement, as required by claim 11.
Examiner respectfully disagrees. 
As previously indicated in the advisory, the correction factor corrects errors in the displacements as stated in paragraph 50 that “The correction factor C is predominantly implemented because of system-dependent factors that lead to underestimation of steady-state displacement as well as error in estimation of LAxial and L0.”

Appellant argues on pages 15-16 that Benson in view of Dahl does teach determining a characteristic of a wave generated by the excitation pulse from a relative amount of the simultaneously measured displacements” as required by claim 18. 
Examiner respectfully disagrees. 
Appellant appears to be arguing against the teachings Benson and Dahl, individually. The courts have found that “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references”. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
The “Parallel Tracking” in Dahl relates to ARFI, meaning that the measured displacement response due the excitation within the tissue happens simultaneously. The first sentence under the “parallel tracking” on page 302 includes “The parallel tracking method uses parallel receive beams [11] to track the displacement of tissue induced by a single pushing pulse”. Meaning the multiple responses along different scan lines are tracked at the same time after the single excitation push. Furthermore, the Dahl states under the same section that “receive beams then are acquired simultaneously, and the foci of the receive beams are offset laterally from the transmit focus (or push location). The simultaneous receive beams of Dahl, much like the simultaneously measured displacements of the instant application, are used for determining the shear velocity, tantamount to the determined wave characteristic of the instant application. Dahl’s parallel tracking method is within the same field as Benson and Gallippi, that is ARFI applications, so that the prior arts are properly combined to teach all the limitations of claim 18. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793   
                                                                                                                                                                                                     /AMANDA C ABRAHAMSON/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal